Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Specie A:   15a friction stirring process of inserting the tip side pin that is rotating into the top side abutted portion-and moving the rotary tool along the top side abutted portion with each of the base side pin and the tip side pin being in contact with both the first metal member and the second metal member to join each of the top side abutted portion and the overlapped portion, 20wherein the base side pin has a first taper angle while the tip side pin has a second taper angle that is smaller than the first taper angle, a circumferential face of the base side pin has a step portion in a staircase shape formed thereon and the tip side pin has a flat face that is vertical to a rotation axis of the rotary tool and a protruding portion protruding from the flat face, and  25wherein each of the top side abutted portion and the overlapped portion is being joined with the flat face 
Specie B:  a friction stirring process of inserting the tip side pin that is rotating into the back side abutted portion and moving the rotary tool along the back side abutted portion with each of the base side pin and the tip side pin being in contact 20with both the first metal member and the second metal member to join each of the back side abutted portion and the overlapped portion, wherein the base side pin has a first taper angle while the tip side pin has a second taper angle that is smaller than the first taper angle, a circumferential face of the base side pin has a step portion in a staircase shape formed thereon and 25the tip side pin has a flat face that is vertical to a rotation axis of the rotary tool and a protruding portion protruding from the flat face, and  42 wherein each of the back side abutted portion and the overlapped portion are being joined with the flat face being in contact with both the first metal member and the second metal member and with a tip face of the protruding portion being inserted deep over the overlapped portion in the friction stirring process
Specie C:  a friction stirring process of inserting the tip side pin that is rotating into 20the top side abutted portion and moving the rotary tool along the top side abutted portion with each of the base side pin and the tip side pin being in contact with both the first metal member and the second metal member to join the joined top side abutted portion, wherein the base side pin has a first taper angle while the tip side pin 25has a second taper angle that is smaller than the first taper angle, a circumferential face of the base side pin has a step portion in a staircase shape formed thereon and43 the tip side 
Specie D: a friction stirring process of inserting the tip side pin that is rotating into the back side abutted portion and moving the rotary tool along the back side abutted portion with each of the base side pin and the tip side pin being in contact with both the first metal member and the second metal member to join the back side abutted portion, 25wherein the base side pin has a first taper angle while the tip side pin has a second taper angle that is smaller than the first taper angle, a circumferential44 face of the base side pin has a step portion in a staircase shape formed thereon and the tip side pin has a flat face that is vertical to a rotation axis of the rotary tool and a protruding portion protruding from the flat face, and wherein the back side abutted portion is being joined with each of the 5flat face and a tip face of the protruding portion being in contact with both the first metal member and the second metal member in the friction stirring process
Specie E: a friction stirring process of inserting the tip side pin that is rotating into the top side abutted portion and moving the rotary tool along the top side abutted portion with each of the base side pin and the tip side pin being in contact with both the first metal member and the second metal member to join the top side abutted 25portion,45 wherein the base side pin has a first taper angle while the tip side pin has a second taper angle that is smaller than the first taper angle and a circumferential face of the base side pin has a step portion in a staircase shape formed thereon

Specie G: a friction stirring process of inserting the tip side pin that is rotating into the overlapped portion from a surface of the second metal member so that only the 20tip side pin is in contact with the first metal member and moving the rotary tool along the overlapped portion with the base side pin and the tip side pin both being in contact with the second metal member to join the overlapped portion, wherein the base side pin has a first taper angle while the tip side pin has a second taper angle that is smaller than the first taper angle, a circumferential47 face of the base side pin has a step portion in a staircase shape formed thereon and the tip side pin has a flat face that is vertical to a rotation axis of the rotary tool and a protruding portion protruding from the flat face, and wherein the overlapped portion is being joined with the flat face being in 5contact with the second metal member and a tip face of the protruding portion being in contact with the first metal member in the friction stirring process
Specie H: a friction stirring process of inserting the tip side pin that is rotating into 15the overlapped portion from a surface of the second metal member and moving the rotary tool along the overlapped portion with the base side pin and the tip side pin both being in contact with the second metal member to join the overlapped portion, wherein 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claims
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-H lack unity of invention because even though the inventions of these groups require the technical feature of a joining method for joining a first metal member and a second metal member together using a rotary tool for friction stirring comprising a base side pin and a tip side pin, comprising;  5a preparation process of forming a first step bottom face and a first step side face on a top face of an end portion of the first metal member and forming a second step bottom face and a second step side face on a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hori (2016/0325374) and Fukuda (2015/0174697).  Hori discloses a joining method for joining a first metal member and a second metal member together using a rotary tool for friction stirring comprising a base side pin and a tip side pin, comprising;  5a preparation process of forming a first step bottom face and a first step side face on a top face of an end portion of the first metal member and forming a second step bottom face and a second step side face on a back face of an end portion of the second metal member; an overlapping and abutting process of forming a overlapped portion of 10the first step bottom face and the second step bottom face which are overlapped with each other and forming a top side abutted portion of the first step side face and an end face of the second metal member which abut each other and a back side abutted portion of the second step side face and an end face of the first metal member which abut each other and friction stir welding (figures 3-4).  Hori does not disclose wherein the base side pin has a first taper .


    PNG
    media_image1.png
    484
    673
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735